Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-17 of U.S. Patent No. 11,205,309
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘534 is broader in scope than ‘309 and all claim limitations are present in ‘309.
Table 1 below shows an example claim mapping between the present application and U.S. Patent No. 11,205,309
Table 2 below lists corresponding claims between the present application and U.S. Patent No. 11,205,309
Table 1. Example Claim Mapping
17/518,534
US Patent 11,205,309
1. An anchor display method of an augmented reality system, comprising: 

capturing an environmental image by an image capturing device disposed on a head- mounted device; 

detecting a reference image block in the environmental image that matches a display image on a display by performing feature matching between the environmental image and the display image; 

obtaining position information of the reference image block in the environmental image, 

wherein the position information comprises an edge position of at least one block edge of the reference image block; 

obtaining depth information of the display according to an actual screen size of the display and a block size of the reference image block in the environmental image; 


displaying at least one virtual object by the head-mounted device according to the position information and the depth information; and 




controlling the head-mounted device not to display the at least one virtual object in response to no detection of the reference image block in the environmental image that matches the display image.
1. An anchor display method of an augmented reality system, comprising: 

capturing an environmental image by an image capturing device disposed on a head-mounted device; 

detecting a reference image block in the environmental image that matches a display image on a display by performing feature matching between the environmental image and the display image; 

obtaining position information of the reference image block in the environmental image; 





obtaining depth information of the display according to an actual screen size of the display and a block size of the reference image block in the environmental image; 


displaying at least one virtual object by the head-mounted device according to the position information and the depth information, 

wherein the at least one virtual object is displayed as being anchored to at least one screen bezel of the display; and 

controlling the head-mounted device not to display the at least one virtual object in response to no detection of the reference image block in the environmental image that matches the display image, 

wherein the at least one screen bezel of the display corresponds to at least one block edge of the reference image block, the position information comprises an edge position of the at least one block edge in the environmental image, and the block size comprises a length of the at least one block edge.


Table 2. Corresponding Claims
17/518,534
US Patent 11,205,309
1
1
2
1
3
2
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11
9
12
10
13
11
14
11
15
12
16
13
17
14
18
15
19
16
20
17


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Allowable Subject Matter
Claim(s) 1-20 would be allowable upon filing of an approved terminal disclaimer. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 1, 11: 
	The cited prior art does not suggest “wherein the position information comprises an edge position of at least one block edge of the reference image block”
	Osman considers a reference block as claimed in Fig. 5:

    PNG
    media_image1.png
    406
    563
    media_image1.png
    Greyscale

Osman does not consider the edge of the reference block as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611